PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nickolas Klasen
Application No. 16/521,783
Filed: 25 Jul 2019
For: Adjustable Door Hinge

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition to revive under 37 CFR 1.137(a), filed August 8, 2022.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application became abandoned for failure to timely file a proper reply to the final Office action mailed October 7, 2021.  This Office action set a shortened statutory period for reply of three months (therefore, the last day Applicant could have filed a reply, with the maximum three month extension of time, was April 7, 2022). Applicant filed a one month extension of time on January 4, 2022, thereby giving Applicant until February 7, 2022 to file a proper reply. Applicant filed an Amendment on January 31, 2022. However, by Advisory Action mailed February 8, 2022, the Examiner informed Applicant that the Amendment would not be entered because it failed to place the application in condition for allowance. No further reply with an extension of time having been filed, the application became abandoned by operation of law on February 8, 2022. The Office mailed a courtesy Notice of Abandonment on April 14, 2022.1 Applicant filed a petition to withdraw the holding of abandonment under 37 CFR 1.181 on May 6, 2022. However, the petition was dismissed in a decision mailed on June 16, 2022.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $525 at the micro entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional. 

The instant petition does not meet requirement (3) above. The instant petition lacks a signature, and as a result, lacks the proper statement of unintentional delay. On renewed petition, Applicant must submit a signed petition form.

A form for the petition to revive is enclosed. 

Receipt of the $525 petition fee and the $340 RCE fee is acknowledged. No further petition fee is due on renewed petition.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By Internet:		EFS-WEB
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
Cliff Congo			
Attorney Advisor – Office of Petitions

Enc: PTO/SB/64 (3 pages)
        Privacy Act Statement (1 page)


 



    
        
            
        
            
    

    
        1 The Notice incorrectly indicated that no reply had been received.